Citation Nr: 0000467	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-36 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active service from December 1967 to November 
1969; June 1971 to May 1979; and from December 1984 to 
December 1994.

This appeal arises from a rating decision of June 1995 from 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO), which, in pertinent part, 
denied the veteran's claim for entitlement to service 
connection for both back and neck "pain" and a bilateral 
knee disorder.


FINDINGS OF FACT

1.  The claim for service connection  for cervical spine 
disability is plausible.  

2.  The claim for service connection for a low back 
disability is plausible.

3.  The claim for service connection for bilateral knee 
strain is.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
cervical spine disability is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for a 
bilateral knee disorder is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1)  evidence of a current disability as 
provided by a medical diagnosis; (2)  evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3)  a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  If a claim is well grounded VA has a statutory duty 
to assist the veteran in the development of facts pertinent 
to his claim.  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for a chronic disease, 
i.e. arthritis, which becomes manifest to a compensable 
degree within one year after a veteran's separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 3.303 
(1999).

The Court has also recently rendered a decision addressing 
VA's duty to assist.  In Morton v. West, 12 Vet. App. 477 
(1999), the Court found that the M21-1 provisions on the 
development of claims only served to interpret 38 U.S.C.A. 
§ 5107 and did not eliminate "the condition precedent" placed 
by Congress upon the inception of the duty to assist.  
Consequently, absent the submission and establishment of a 
well-grounded claim, the Court held the Secretary cannot 
undertake to assist the veteran in developing facts pertinent 
to his or her claim.  
The Board is satisfied that the RO took all reasonable steps 
to properly develop the veteran's claims for entitlement to 
service connection.

I  Cervical Spine Disability

The service medical record shows that at the time of the 
retirement examination in August 1994 the veteran gave a 
history of painful and swollen joints.  The examination 
showed no abnormality of the cervical spine.  In his original 
application for compensation, which was received in January 
1995, he reported recurrent back pain between 1984 and 1994.  
A VA examination was conducted in March 1995.  The evaluation 
showed no abnormality of the cervical spine.  X-rays of the 
cervical spine showed no evidence of old or recent fracture 
or bone disease, well-maintained disc spaces, and that no 
cervical ribs were shown.  The impression was very early and 
very minimal degenerative joint disease changes.  

To summarize, the evidence shows that at the time of the 
retirement examination the veteran gave a history of painful 
joints.  VA x-rays conducted in March 1995, less than three 
months after service showed minimal degenerative joint 
disease changes of the cervical spine.  The Board finds that 
this evidence tends to show that arthritis of the cervical 
spine may have originated in service.  Accordingly, the claim 
is well grounded. 

II  Low Back Disability

The veteran asserts that service connection is warranted for 
back and neck pain.  He claimed, as part of his claim for 
benefits (VA Form 21-526, Veteran's Application for 
Compensation or Pension) which was received by VA in January 
1995, that he had recurrent back pain between 1984 and 1994.  
He also claims, as shown as part of his Notice of 
Disagreement (NOD) dated in June 1996, that he can not bend 
over, lift, or stoop for a period in excess of 5 minutes 
without experiencing severe back and neck pain.  

A review of the veteran's service medical records shows that 
an undated health record indicates that the veteran 
complained of back pain for two days following experiencing 
lower lumbar pain muscle pain.  The diagnosis was strained 
lower lumbar back muscle.  It is noted that the health record 
noted that the veteran was 34 years old at the time of 
treatment.  Other records on file reveal that he was born in 
1947, thus, the Board finds that this treatment was afforded 
the veteran in approximately 1981, which is noted to be a 
time period during which the veteran was not on active duty.  
To this, the health record also notes that the veteran's 
component at the time was the Army National Guard.  As part 
of a Report of Medical History, dated in April 1991, it is 
noted that a physician summarized that lower back pain had 
worsened, though "[n]ot significantly," during Desert 
Storm.  A Report of Medical Examination, dated the same day 
in April 1991, showed that clinical evaluation of the 
veteran's spine was normal.  An April 1994 health record 
shows that the veteran complained of lower back pain.  

The Report of Medical Examination at the time of the 
veteran's retirement, dated in August 1994, while showing 
that clinical evaluation of the veteran's back and neck was 
normal, did indicate that a decreased range of motion of the 
lumbar spine secondary to increased muscle tension was found.  
The veteran gave a history of recurrent back pain. 

A VA examination was conducted in March 1995.  The veteran 
complained of intermittent low back pain for approximately 
the past 15 years.  No known significant trauma to the lower 
back was noted, nor was treatment such as physical therapy 
reported.  The veteran noted that his back pain is aggravated 
with weather changes, bending, lifting, stooping, and 
standing or walking for more than one hour.  Neither 
stiffness; muscle spasm; sciatica; nor tingling, numbness, or 
motor weakness as to the lower extremities was reported by 
the veteran.  It was also noted that the veteran was right-
handed by history.  

Examination showed straight leg raising examination was 
normal bilaterally with no tenderness.  Lumbosacral range of 
motion testing was noted to be normal without tenderness.  No 
objective evidence of pain of motion was shown. 

X-rays showed no signs of fractures or bone destruction of 
the lumbosacral spine and the disc spaces were noted to be 
well maintained.  The diagnosis was negative lumbar spine.  
The diagnosis was intermittent lumbosacral strain.  

To summarize, the veteran's statements describing the 
symptoms related to his low back are considered to be 
competent evidence.  However, when the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In this regard the record reflects that in April 1994 and 
again at the time of the August 1994 retirement examination, 
the veteran reported low back pain.  During the March 1995 VA 
examination he complained of intermittent low back pain for 
approximately the past 15 years.  The diagnosis was 
intermittent lumbosacral strain.  The veteran has continued 
to complain of low back pain.  

The Board finds that this evidence tends to show that the 
inservice low back complaints and findings tned to show the 
presence of a chronic low back disorder.  Accordingly, the 
claim is well grounded.

III  Bilateral Knee Disorder

The veteran asserts that service connection is warranted for 
a bilateral knee disorder.  He claimed, as part of his claim 
for benefits (VA Form 21-526), which was received by VA in 
January 1995, that he was placed on a P-3 profile for his 
knees between 1984 and 1994.  He also claims, as shown as 
part of his NOD dated in June 1996, that he can hear grinding 
of the knee cap when moving it by hand due to the lack of 
cartilage between the knee cap and the knee bones.  He 
additionally asserts that his legs and knees swell on 
occasion requiring him to sit down and elevate his legs.  

A review of the veteran's service medical records shows that 
the veteran complained of a sore left knee in January 1968.  
He was given an Ace bandage at that time.  A Report of 
Medical Examination dated in November 1969, the time of his 
first service separation, showed that clinical findings 
relating to the knees were normal.  A radiologic consultation 
report, dated in March 1987, shows that the veteran incurred 
a knee injury as a result of a motor vehicle accident.  

An April 1994 health record shows that the veteran complained 
of knee joint pain.  A physical profile report dated in May 
1994 shows that the veteran had arthritis of the left knee.  
The August 1994 retirement evaluation of the veteran's knees 
showed decreased flexion with patellar grind bilaterally.  
The report also includes a reference made by the physician 
indicating history of bilateral arthritis of the knee. 

A VA examination was conducted in March 1995.  The veteran 
complained of intermittent bilateral knee strains as a result 
of running while in the service.  He gave a history of 
experiencing occasional bilateral medial and lateral anterior 
joint compartment knee pain upon standing and ambulation for 
more than one hour.  He also noted that he had occasional 
crepitus, but no stiffness, swelling, instability, locking, 
or buckling associated with his knees.  

An examination of the knees showed no abnormal findings.  No 
deformity or swelling was noted.  In addition, no subluxation 
or lateral instability; non-union, with loose motion; nor 
malunion was diagnosed by the examiner.  Range of motion of 
the knee joints was reported as normal.  X-rays showed no 
signs of fractures, dislocation, nor bone destruction of 
either knee.  The diagnosis was negative study. The diagnosis 
was intermittent bilateral knee strain.  

To summarize, the service medical records to include the 
retirement examination showed that the veteran was 
experiencing problems with knees his during 1994.  At the 
time of the March 1995 VA examination he reported occasional 
bilateral medial and lateral anterior joint compartment knee 
pain upon standing and ambulation for more than one hour.  He 
also noted that he had occasional crepitus.  The examiner 
diagnosis was intermittent bilateral knee strain.  

The Board finds that this evidence tends to show that the 
inservice bilateral knee complaints and findings may 
represent the presence of a chronic bilateral knee 
disability.  Accordingly, the claim is well grounded.


ORDER

The claims for service connection for low back, cervical 
spine and bilateral knee disabilities are well grounded, and 
to this extent only, the claims are granted.  


REMAND

As previously discussed the veteran's claims for service 
connection for low back, cervical spine, and bilateral knee 
disabilities are well grounded.  38 U.S.C.A. § 5107.  
Accordingly, VA has a statutory duty to assist the veteran in 
the development of evidence pertinent to his claim.  This 
includes the duty to conduct a thorough and contemporaneous 
medical examination under appropriate circumstances.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

In this regard the service medical records show treatment for 
low back and bilateral knee problems.  The March 1995 VA 
examination report contains diagnoses of intermittent low 
back and bilateral knee strains.  The record shows that the 
veteran continues to complain of problems with his back and 
knee. 

The March 1995 VA examination report contains x-ray of the 
cervical spine, which were interpreted as showing minimal 
degenerative joint disease.  However, this finding was not 
included in the examiner's diagnoses.  In view of these 
facts, the, Board is of the opinion that another examination 
would be of assistance in this case.

Accordingly, the case is Remanded for the following:

1.  The RO should inform the veteran that 
he has the opportunity to submit 
additional evidence and argument in 
support of his claims.

2.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity, and etiology of the 
reported disabilities involving the low 
back, cervical spine, and knees.  In 
addition to x-rays, any other testing 
deemed necessary should be performed.  It 
is requested that the examiner obtain a 
detailed clinical history.  The claims 
folder and a copy of this Remand are to 
be made available to the examiner in 
conjunction with the examination.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that the veteran has 
chronic disabilities involving the low 
back and knees which are related to the 
veteran's periods of active duty?  If the 
examiner finds that a disability(ies) 
existed prior to service, it is requested 
that the examiner render an opinion as to 
whether it is as least as likely as not 
that the preservice disability(ies) 
increased in severity during service 
beyond normal progression.  It is further 
requested that the examiner specify 
whther the veteran has degenerative joint 
disease involving the cervical spine.  
The examiner's attention is directed to 
the VA x-ray report dated in March 1995.  
A complete rational for any opinion 
expressed should be included in the 
examination report. 

3. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  f any further 
development is deemed necessary, or if 
the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented.

4. The RO should then readjudicate the 
issues in appellate status.

If the decision remains adverse to the veteran, he and his 
representative should be furnished a Supplemental Statement 
of the Case and afforded an opportunity to respond. 
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case. 
The veteran need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes). In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.
	



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 


